Appeal by the defendant from a judgment of the Supreme Court, Queens County (Leahy, J.), rendered September 8, 1992, convicting him of murder in the second degree (two counts), robbery in the first degree, attempted robbery in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
It was improper for the prosecutor to refer to the defendant in his opening statement as a "denizen of the night, dark hat, unkept, unshaven, dirty, disgusting, vile monster” (see, People v Brosnan, 32 NY2d 254). Nevertheless, in light of the overwhelming evidence of the defendant’s guilt, the error was harmless (see, People v Brosnan, supra).
The defendant failed to preserve for appellate review his objections to the prosecutor’s summation (CPL 470.05 [2]). In any event, the majority of the prosecutor’s statements were fair responses to the defense counsel’s summation (see, People v Sumpter, 192 AD2d 628), and any of the statements that were inappropriate were harmless error (see, People v Galloway, 54 NY2d 396).
The defendant’s remaining contentions, including those contained in his supplemental pro se brief, are unpreserved for appellate review (see, CPL 470.05 [2]) and, in any event, without merit. Sullivan, J. P., Miller, Thompson and Joy, JJ., concur.